This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-0682

                              In Re: the Petition of K. S. O. and
                                 M. A. O. to Adopt L. R. O.

                                   Filed October 6, 2014
                                         Affirmed
                                     Bjorkman, Judge


                                 Clay County District Court
                                  File No. 14-FA-13-2372

Mark D. Fiddler, Fiddler Law Office, P.A., Minneapolis, Minnesota (for appellants
K.S.O. and M.A.O.)

N.T., St. Cloud, Minnesota (pro se respondent)

John M. Jerabek, Tuft, Lach & Jerabek, PLLC, Maplewood, Minnesota (for amicus
curiae)

         Considered and decided by Smith, Presiding Judge; Larkin, Judge; and Bjorkman,

Judge.

                          UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant-foster parents challenge the dismissal of their adoption petition, arguing

that the district court erred by (1) ruling that the recognition of parentage (ROP) filed

during the pendency of their adoption petition was valid and (2) failing to require mother,
who had not demanded the child’s return within 60 days of placement in appellant’s

home, to consent to the adoption. We affirm.

                                             FACTS

         A.L.-B. (mother) gave birth to the child J.S.L.1 on April 30, 2013. Because

mother was unmarried and in prison, and because appellants K.S.O. and M.A.O. had

adopted mother’s biological son several years earlier, mother agreed to have Lutheran

Social Services of Minnesota (LSS) place the child with appellants, so they could “care

for” the child as a “prospective adoptive family.” LSS subsequently asked mother to

execute a written consent to adoption; she declined to do so.

         Mother was released from prison on July 1. Nine days later, she advised LSS that

she wished to parent the child and would not consent to adoption. LSS contacted

appellants that day and requested they return the child within 72 hours. Appellants

instead filed a petition to adopt the child. They also moved for an ex parte order granting

them temporary custody of the child, arguing that under Minn. Stat. § 259.47, subd. 8

(2012), mother was required to execute a written consent or demand the child’s return

within 60 days and her failure to do so required an investigation by human services to

determine whether a termination-of-parental-rights petition should be commenced against

mother on grounds of abandonment. The district court granted the ex parte order on July

15.

         On July 23, mother and respondent N.T. signed and filed an ROP indicating that

N.T. is the father of the child. The ROP also changed the child’s legal name to J.S.T.

1
    Despite the caption of this appeal, these are the initials of the child’s legal name at birth.

                                                 2
       LSS subsequently moved the district court to vacate the ex parte order. The

district court granted the motion, determining that Minn. Stat. § 259.47, subd. 8, is “not

dispositive in defining the consent timelines for [mother],” and that mother consented

only to appellants caring for the child but did not consent to adoption and did not

abandon the child. The district court ordered that the child be returned to LSS, to

coordinate the return of the child to mother, but it did not dismiss the adoption petition.

       When the child was returned to mother on August 6, mother was using

methamphetamine and intravenous oxycodone, and continued to do so while the child

was in her custody. Human services learned of mother’s drug use and filed a child-in-

need-of-protection-or-services (CHIPS) petition on August 14. The child was removed

from mother’s custody and placed in foster care in appellants’ home.              Appellants

subsequently obtained mother’s written consent to adoption through another adoption

agency, and sought to intervene in the CHIPS proceeding.

       Appellants also filed a motion in the dormant adoption proceeding to consolidate

that proceeding with the CHIPS proceeding2 and for a determination that the ROP is

invalid because it was filed during the pendency of the adoption proceeding. Mother died

while the motion was pending. Father subsequently moved to dismiss the adoption

petition.

       After a hearing, the district court dismissed the adoption petition, reasoning that

the court “should have dismissed [the adoption] matter” when it ordered the child

2
 The adoption proceeding was venued in Clay County. The CHIPS proceeding moved
between Martin and Stearns Counties for several months because of confusion related to
mother’s and father’s actual and expected residences.

                                              3
returned to mother’s custody on August 6, and that the child was “not eligible for

adoption” because of the pending CHIPS proceeding.3 The district court also rejected

appellants’ argument that the adoption proceeding precluded or invalidated the ROP.

This appeal follows.

                                     DECISION

       Appellants principally argue that the district court erred by ruling that the ROP is

valid. But the district court dismissed the adoption petition because the child is not

eligible for adoption, and appellants do not articulate how an invalid ROP would

undermine that decision. A district court may dismiss an adoption petition on its own

initiative if the petition fails to state a claim upon which relief may be granted. Minn. R.

Adopt. P. 40.02. Such a dismissal is warranted if “it appears to a certainty that no facts,

which could be introduced consistent with the pleading, exist which would support

granting the relief demanded.” See Bahr v. Capella Univ., 788 N.W.2d 76, 80 (Minn.

2010) (discussing dismissal under Minn. R. Civ. P. 12.02(e) for failure to state a claim).

We review de novo the legal sufficiency of a claim. Id. We also review de novo the

interpretation of the adoption rules and statutes. In re Adoption of C.H., 554 N.W.2d 737,

742 (Minn. 1996).


3
  The district court also noted that the proper placement of the child would be determined
in the CHIPS proceeding. See generally Stern v. Stern, 839 N.W.2d 96 (Minn. App.
2013) (holding that juvenile court has original and exclusive jurisdiction over
proceedings involving children alleged to be in need of protection or services).
Appellants subsequently filed a motion in the adoption proceeding, seeking to stay the
transfer of the child to father in the CHIPS proceeding. The district court denied the
motion. Appellants then filed the notice of appeal in this case and sought a stay from this
court. We denied the motion.

                                             4
       A child is eligible for adoption only if he or she has been placed in a prospective

adoptive home, Minn. Stat. § 259.22, subd. 2 (2012); Minn. R. Adopt. P. 35.04, and the

parents or legal substitute has consented to the adoption, Minn. Stat. § 259.24, subd. 1(a)

(2012); Minn. R. Adopt. P. 33.01. These conditions were not met at any point during the

pendency of appellants’ petition. And appellants do not dispute that the child was not

eligible for adoption after she was adjudicated CHIPS and placed in foster care. Because

the relief appellants demanded in their petition was the adoption of a child who was not

eligible for adoption, we conclude that the district court properly determined that they are

not entitled to relief and dismissed the petition.

       While this court’s analysis could end here, we observe that if the ROP is valid,

such that father is a legally recognized parent, his refusal to consent to the adoption

further supports the district court’s dismissal of the adoption petition. See Minn. Stat.

§ 259.24, subd. 1(a). Accordingly, we briefly address this issue.

       Minnesota law provides that a “putative father” interested in a minor child who is,

or is expected to be, the subject of an adoption proceeding may indicate his interest by

registering with the Minnesota Fathers Adoption Registry (adoption registry). Minn.

Stat. § 259.52, subd. 1(a) (2012). If he does not register within 30 days of the child’s

birth, he is “barred thereafter from bringing or maintaining an action to assert any interest

in the child during the pending adoption proceeding concerning the child.” Id., subds. 7-

8 (2012).

       Appellants argue that Minn. Stat. § 259.52, subds. 7-8, precluded father from

filing an ROP after they filed their adoption petition. We disagree. Unlike filing a


                                               5
paternity action or even registering with the adoption registry, filing an ROP does not

assert an interest in a child. It is a joint declaration with the mother that, with some

exceptions inapplicable here, effectively “determin[es] the existence of the parent and

child relationship.” See Minn. Stat. § 257.75, subd. 3 (2012) (emphasis added). In short,

the timing requirements of the adoption registry apply only to fathers whose assertion of

an interest in a child could disrupt an otherwise valid adoption proceeding; they do not

limit the ability of biological parents to jointly sign and file an ROP. See Heidbreder v.

Carton, 645 N.W.2d 355, 364-65 (Minn. 2002) (highlighting concern about a father who

was not legally recognized before the filing of an adoption proceeding unilaterally

interfering with an adoption that the mother initiated, and discussing legislative changes

to avoid that problem).

       Finally, appellants argue that the district court erred by failing to require mother to

consent to adoption when she did not demand the child’s return within 60 days of

placement, citing Minn. Stat. § 259.47, subd. 8, and Minn. R. Adopt. P. 33.05. As

appellants acknowledge, mother’s death precludes effectual relief on this issue and

renders it moot. See Kahn v. Griffin, 701 N.W.2d 815, 821 (Minn. 2005) (explaining that

if a court cannot grant effective relief, the matter is generally dismissed as moot).

Appellants urge us to address the issue, asserting that the finality of adoption proceedings

is an important public concern and this issue is capable of repetition, yet evading review.

See In re McCaskill, 603 N.W.2d 326, 327 (Minn. 1999) (recognizing exception to

mootness doctrine). We disagree. As our earlier discussion indicates, this case presents

unique facts. Mother placed the child in appellants’ care but did not consent to adoption


                                              6
or otherwise relinquish her parental rights. She then demanded the child’s return and

signed the ROP with father. The child was returned to appellants’ care only because of

separate child-protection concerns.    While we agree with appellants that finality in

adoption proceedings is important, the circumstances that have prevented finality in this

case go beyond the adoption process and are unlikely to recur. Accordingly, we decline

to address the merits of this issue.

       Affirmed.




                                            7